Citation Nr: 1217794	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for myositis of the neck muscles (Muscle Groups I and II) and residuals, including a scar, of a laceration of the right side of the neck and scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to March 1956.  He had addition service in the Air National Guard from July 1963 to February 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing was scheduled for March 2012, but the Veteran failed to report for the proceeding and has not provided any explanation for his absence or requested to reschedule his hearing.  His hearing request, therefore, is deemed withdrawn.  38 C.F.R. §§ 20.700(e), 20.704(d) (2011).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The regulations pertaining to rating skin disabilities - including residual scars, were revised effective October 23, 2008, so during the pendency of this appeal.  But these regulatory changes only apply prospectively to applications received by VA on or after that date (the Veteran filed his claim in October 2004, so prior to that date), or if the Veteran requests review under the clarified criteria, which he has not done.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).


But when, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

The Veteran's last examination for compensation purposes was in November 2004, so some 71/2 years ago.  He contends that the symptoms and manifestations of his disability have gotten worse since.  He also contends that he is entitled to a separate compensable rating for his scar.  He therefore needs to be reexamined to reassess the severity of his disability.  See 38 C.F.R. § 3.327(a) (2011); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995). 

Also, in May 2008, the Veteran indicated there are additional VA treatment records the need to be obtained from the VA Medical Center (VAMC) in the Bronx, New York.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  And VA has constructive, if not actual, notice of this additional evidence because it is generated and maintained within VA's healthcare system).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC therefore must attempt to obtain these additional records and, if they do not exist, must make an express declaration confirming that further 

attempts to obtain them would be futile.  The Veteran also must be apprised of this in this eventuality.  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3), (e)(1).  

Accordingly, the claim is REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any relevant records at the VAMC in the Bronx, New York.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Upon receipt of all additionally identified records, schedule a VA compensation examination to reassess the severity of the Veteran's disability.  The claims file must be made available to and reviewed by the examiner for the pertinent medical history.  The examiner's report should set forth in detail all current complaints and clinical findings concerning this disability, including the measurement and description of all residual scars and any damage to surrounding or underlying tissues.


Also, in addressing the extent and severity of this disability, the examiner should specify:  1) which joint or joints is/are affected by the muscles of Groups I and II, and 2) whether the consequent disability is slight, moderate, moderately severe, or severe.  If both muscle groups affect the same joint, the examiner should so state.  If, on the other hand, the two muscle groups affect different joints, then this should be indicated instead.

The examiner should also report the range-of-motion measurements for the cervical spine.  Whether there is any pain or painful motion, weakened movement, premature or excess fatigability, or incoordination on movement should be noted, as well, and whether this is likely to result in additional range of motion loss - including when these symptoms are most prevalent ("flare ups") or during prolonged, repeated use or motion.

Additionally, the following specific clinical findings are required regarding the residual scarring: (1) the total area of the scar(s) in square inches or centimeters; (2) whether there is any associated underlying soft tissue damage; (3) whether the scar(s) is tender or painful on examination; (4) whether the scar(s) is deep (adherent to the underlying tissue) or superficial (nonadherent); (5) whether the scar(s) is stable; and (6) whether the scar(s) causes limited motion.  Also indicate whether they meet any of the eight characteristics of disfigurement discussed in 38 C.F.R. § 4.118, Diagnostic Code 8100 (2011).  

The rationale for all opinions expressed must be provided, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claim.  This readjudication must include consideration of whether there exists a basis for separate ratings for scars or for both Muscle Group I and Muscle Group II disabilities with the applicability of the provisions of 38 C.F.R. §§ 4.55 and 4.56 fully addressed.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

